DETAILED ACTION
Claim Status
	Applicant’s amendment filed February 9, 2022 has been entered. Claims 4-17, 19, 21-25, 27-32, 37-42, 44-50, 56-66 and 69 are cancelled. Claim 70 has been newly added. Claims 1-3, 18, 20, 26, 33-36, 43, 51-55, 67-68 and 70 are pending. Claims 33-36, 52-55, 67-68 and 70 are withdrawn. Claims 1-3, 18, 20, 26, 43 and 51 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 16-18, 20, 43 and 51, in the reply filed on July 28, 2021 is acknowledged.
Claims 52-55 and 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Newly submitted claim 70 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the product of elected group I is a DNA molecule and the product of claim 70 is an RNA molecule.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 70 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections - withdrawn
Objection to claims 16 and 17 is withdrawn in view of Applicant’s amendment canceling claims 16 and 17.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 18, 20, 26, 43 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claims 16-17.
Claim 1 (claims 2-3, 118, 20, 26, 43 and 51 dependent therefrom) are directed to a genetic circuit encoding a cleavage-induced transcript stabilizer. As defined in the specification, a genetic circuit that encodes a cleavage-induced transcript stabilizer (also defined as the DNA version of the transcript) comprises a promoter operably linked to an output molecule, an RNA stabilizer, a cleavage site and a degradation signal. Therefore, it is unclear how a separate expression construct encoding a repressor relates to the cleavage-induced transcript stabilizer, or how repressing the expression of the output molecule stabilizes its transcript.
Accordingly, the claims are indefinite.
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. Applicant argues that page 7 of the specification provides a controlling definition of “cleavage-induced transcript stabilizer”. Such definition provides for an RNA transcript and a genetic circuit comprising a promoter and encoding for the RNA transcript as defined. Applicant also argues that the claim has been amended to recite that the genetic circuit also comprises a promoter operably linked to an RNA repressor, and that the role of the repressor is clear.
However, as admitted by Applicant, the definition for “a genetic circuit encoding a cleavage-induced transcript stabilizer” is a controlling definition. As such, such genetic circuit only comprises the DNA encoding the cleavage-induced transcript stabilizer transcript. Additionally, lines 25-28 in page 22 of the specification indicate that the RNA repressor is added as an additional genetic circuit, and it is not part of the genetic circuit encoding a cleavage-induced transcript stabilizer.
Accordingly, it is unclear how the second promoter linked to a nucleotide encoding an RNA repressor relates to the genetic circuit encoding the cleavage-induced transcript stabilizer. Therefore, the claims are still indefinite.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-3, 26, 43 and 51 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Abitbol (WO 2012/056440 A1, published May 3, 2012, earliest effective filing date October 28, 2010; provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to recite a second promoter operably linked to a nucleotide encoding an RNA repressor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636